—Order unanimously modified on the law and in the exercise of discretion and as modified affirmed with costs to plaintiffs in accordance with the following Memorandum: Plaintiffs commenced this action alleging that defendants subjected plaintiff Betty L. Kimmel, a former State Trooper, to various acts of sexual discrimination, *882sexual harassment and retaliation. In July 1995 plaintiffs served a 58-item demand for discovery of documents. On January 4, 2000, defendants State of New York, New York State Division of State Police (State Police), and James W. McMahon (collectively State Police defendants) moved for a “declaration” that they had complied with plaintiffs’ discovery demand despite their failure to provide all the documents requested by plaintiffs. The State Police defendants asserted that they were entitled to withhold certain documents based upon the attorney-client and attorney work-product privileges (see, CPLR 3101 [d] [2]). Those documents are internal reports compiled by the State of New York or the State Police concerning discriminatory treatment of women and are entitled the Greene Report, the Title VII Report, and the Kimmel Investigation Report. Although Supreme Court denied the motion of the State Police defendants on procedural grounds, the court nevertheless agreed with those defendants that they were entitled to raise the attorney-client and attorney work-product privileges, and referred the matter to a Referee to conduct an in camera review of the documents to determine whether they were privileged. That was error.